[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          APR 12, 2006
                                    No. 05-10717
                                                                        THOMAS K. KAHN
                              ________________________
                                                                            CLERK

                           D. C. Docket No. 03-00278-CR-T-E

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                            versus

JEFFREY AARON SPURLOCK,
a.k.a. Fruitloop,

                                                                   Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                            _________________________

                                      (April 12, 2006)

Before TJOFLAT and COX, Circuit Judges, and GEORGE*, District Judge.

PER CURIAM:




       *
         Honorable Lloyd D. George, United States District Judge for the District of Nevada,
sitting by designation.
      The defendant, Jeffrey Aaron Spurlock, pled guilty to being a felon in

possession of a firearm in violation of 18 U.S.C. §922(g)(1). He reserved,

however, the right to appeal the district court’s denial of his motion to suppress

evidence seized during the warrantless search of the vehicle he was driving on the

morning of August 1, 2003. As the defendant has acknowledged, the crux of his

argument is that the district court clearly erred in finding, as truthful, the police

officer’s testimony regarding the traffic stop that resulted in his detention and the

search of the vehicle. As we find that the district court did not err, we affirm.

      We review for clear error the district court’s factual findings underlying its

ruling on a motion to suppress. United States v. Zapata, 180 F.3d 1237, 1240

(11th Cir. 1999). The several details upon which the defendant relies---such as the

officer’s testimony that he observed the defendant attempt to conceal the crack

pipe despite not recording this observation in the offense report--permit nothing

more than unsupported speculation that the officer testified untruthfully. As we

accept the factual findings as correct, we conclude that the officer had a

reasonable suspicion to detain the defendant, which suspicion was supported by

specific and articulable facts, taken together with reasonable inferences from those

facts. See United States v. Pruitt, 174 F.3d 1215, 1219 (11th Cir. 1999). We




                                           2
further conclude that the officer had probable cause to conduct the warrantless

search of the automobile. See Wyoming v. Houghton, 526 U.S. 295, 300 (1999).

AFFIRMED.




                                         3